Title: Thursday [24 June].
From: Adams, Abigail
To: 


       A fine wind and clear air but the Ship going before the wind rolls sadly. Dr. Clark has been well through the whole, and kindly attentive to us. If he had been our Brother he could not have been more so. I know not what we should have done without him. No airs, but a pleasent, Benevolent, friendly kindness, as tho he was rewarded by the disposition alone of doing good. Our Captain an exelent Sea man, but little attention to any thing besides his Sails and his ropes. The Stores on Board good, but the cook misirable. Not a Quarter part utensials enough for the passengers. I regret that I did not know what my Situation was to be. My silver poringer of vast Service, it being the only bowl, poringer or cup belonging to the Ship. I should not have been in this condition if I had not been assured that the Ship supplied every thing. I think the price we paid intitled us to better accommodations. In short I have been obliged to turn cook myself and have made two puddings, the only thing I have seen fit to eat. I have been obliged to order and direct sick as I have been to the cleaning out of the cabbin every day. It is a great misfortune that Ester is so sick. I have been obliged to see to the cleaning of the milk pail which has been enough to poison any body. If we do not die of Dirt now we shall at least eat our peck.
      